MEMORANDUM **
Burdell N. Myrick, Esq. appeals pro se the district court’s summary judgment in favor of the United States in Myrick’s action seeking review of the determination by the Internal Revenue Service Office of Appeals that it was appropriate to proceed with an enforced collection action to collect the unpaid frivolous tax return penalty due on Myrick’s 1998 income tax return.
The district court correctly determined that no genuine issues of material fact existed regarding the frivolous nature of Myrick’s claim. 26 U.S.C. § 61(a); Olson v. United States, 760 F.2d 1003 (9th Cir. *9571985); Wilcox v. Commissioner of Internal Revenue, 848 F.2d 1007, 1008 (9th Cir.1988). The district court did not abuse its discretion in its evidentiary rulings on Myrick’s requests to strike the declaration of defendant’s attorney and attached exhibits. Fed.R.Civ.P. 56(e); Fed.R.Evid. 803(6) and 801(d)(2).
Accordingly, the district court correctly granted the United States’ summary judgment motion.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.